Citation Nr: 0817965	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-40 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, Type 2 to include as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 until August 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Huntington, West Virginia.

In February 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge.  A transcript of this hearing is 
of record.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss for VA 
compensation purposes that, in resolving all reasonable doubt 
in his favor, is related to in-service acoustic trauma.

2.  Resolving all reasonable doubt in the veteran's favor, 
his tinnitus is related to in-service acoustic trauma.

3.  The veteran did not appeal an April 2002 rating decision 
denying his claim for service connection for diabetes 
mellitus, Type 2.  After one year, that decision became 
final.

4.  Evidence presented since the April 2002 rating decision, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for diabetes mellitus, Type 2.
5.  Service personnel records and his credible statements 
indicate the veteran was stationed with the 4528th Field 
Maintenance Squadron, at U-Tapeo Air Force, Thailand from 
1967 to 1968; and with the 824th Combat Support Group (PACAF), 
at Kadina Air Force Base in Okinawa, Japan during 1971; and 
with the 376th Organizational Maintenance Squadron at Kadina 
Air Force Base in Okinawa, Japan from 1971 to 1973.

6.  A Statement to Support Combat Zone Exclusion indicates 
the veteran served in the Vietnam Combat Zone, or was 
hospitalized as a result of wounds, disease or injury while 
so serving, during December 1971.

7.  The veteran's Armed Forces Of The United States Reports 
Of Transfer Or Discharge (DD Form 214) of record dated from 
1961 to 1981 shows that the veteran received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.

8.  The record, including the veteran's testimony, 
satisfactorily establishes the veteran's period of active 
service included duty in the Republic of Vietnam.

9.  The veteran has been diagnosed to have diabetes mellitus, 
Type 2, which is presumed to have been incurred in active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).

3.  Evidence received since the April 2002 rating decision is 
new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2007).

4.  The criteria for entitlement to service connection for 
diabetes mellitus, Type 2 have been met.  38 U.S.C.A. §§ 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection 
bilateral hearing loss, tinnitus, and diabetes mellitus, Type 
2.  This constitutes a complete grant of the benefits sought 
on appeal.  Thus, a discussion of VA's duties to notify and 
assist is unnecessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to assess the credibility 
and the probative value of proffered evidence of record in 
its whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

An October 2004 VA examination indicates that the veteran has 
bilateral hearing loss.  In particular, it confirmed that he 
has hearing loss as defined by 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
55
LEFT
15
15
30
55
80

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  He was diagnosed with moderate to 
moderately-severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  

The VA examiner also indicated that the veteran had bilateral 
constant tinnitus.  Thus, the evidence shows he has both 
bilateral hearing loss and bilateral tinnitus.  

The veteran also submitted private audiological evaluations 
dated in December 1984, October 1986, and September 1997.  
The October 1986 evaluation revealed hearing loss in the left 
ear as defined by 38 C.F.R. § 3.385.  Additionally, VA 
treatment records dated in April 2004 indicate that he had 
longstanding tinnitus and hearing loss bilaterally in 
compliance with 38 C.F.R. § 3.385.  

Service medical records do not indicate treatment for any 
hearing loss or other hearing disorder.  His separation 
examination performed in March 1981 contained normal hearing 
results, but noted that there was some hearing loss since his 
last in-service examination.  Additionally, in his report of 
medical history also completed at the time of separation, he 
identified experiencing hearing loss.  Moreover, several 
audiological evaluations completed during his period of 
active duty service reflect a gradual decrease in hearing 
sensitivity.

Significantly, the veteran claims that his hearing loss and 
tinnitus began in active duty service after being chronically 
exposed to high levels of noise.  In this regard, the Board 
notes that his military occupation specialty was as an 
aircraft maintenance technician, which often involved 
exposure to significant noise.  At his personal hearing, he 
testified that he worked on large jet engines such as the B-
47, KC-135, RC-135, B-52, and C-141.  He also testified that 
he was on flying status for a period of 10 years, which 
required him to fly a minimum of 4 hours a month.  

Consistent with his testimony, the veteran's service medical 
records indicate that he was not using hearing protection 
until a few years after enlistment.  Thus, he was exposed to 
in-service acoustic trauma for a period of time without 
protection.     

During the October 2004 VA examination he described exposure 
to military noise, such as jet engines and power equipment. 
He also indicated that he was exposed to little occupational 
noise since he was involved in office work.  At that time, he 
reported that he began experiencing tinnitus since his 
military service.  

In regards to the medical evidence of a nexus between the 
veteran's current bilateral hearing loss and active duty, the 
VA examiner concluded that the veteran's hearing loss was not 
caused by or a result of his military service.  As to his 
tinnitus, the examiner concluded that it was at least as 
likely as not that the tinnitus is due to the same etiology 
as the hearing loss, which as mentioned above, was not 
attributed to military service.

The Board emphasizes that when adjudicating a claim for 
service connection for hearing loss, the Board is required to 
evaluate evidence based on places, types, and circumstances 
of service, as shown by the veteran's military records and 
all pertinent medical and lay evidence.  Hayes v. Brown, 5 
Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.304(f) (2007).

In light of the veteran's military occupation specialty, his 
credible account of having hearing loss and tinnitus since 
service, and the current diagnosis of bilateral hearing loss 
and tinnitus, the Board finds that exposure to acoustic 
trauma in-service, as described by the veteran, is consistent 
with the circumstances of his service as a aircraft 
maintenance technician and that sensorineural hearing loss 
and tinnitus are consistent with his noise exposure in-
service.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for hearing loss and 
tinnitus is warranted. See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7 (2007).

New and Material Evidence

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991);  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulations define "new" as not previously submitted and 
"material" as evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  If the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith, supra.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  

Diabetes Mellitus, Type 2

The RO denied a claim for service connection for diabetes 
mellitus, Type 2 in an April 2002 decision on the basis of a 
lack of evidence establishing that the veteran was in the 
county of Vietnam during his active duty service.  He did not 
appeal this decision and it became final.  See 38 C.F.R. 
§ 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
reopened his service connection claim for diabetes mellitus, 
Type 2, but denied his the claim in an January 2005 rating 
action, that is the basis for the present appeal, because the 
evidence of record did not show that he was in the country of 
Vietnam during the Vietnam Era.  

The evidence of record at the time of the April 2002 rating 
action denying the veteran's service connection claim for 
diabetes mellitus, Type 2 included service medical records, 
service personnel records, VA and private treatment records, 
and statements in support of his claim.  Such records reveal 
that the veteran has a current diagnosis of diabetes 
mellitus, Type 2, but do not contain any findings that he was 
in Vietnam during his period of active duty service.

Evidence submitted since that time includes a Statement to 
Support Combat Zone Exclusions dated in January 1972.  This 
statement certifies that the veteran served in the Vietnam 
Combat Zone, or was hospitalized as a result of wounds, 
disease, or injury incurred while so serving, during all or 
part of December 1971.  Also added to the record is a 
statement from the veteran's spouse recalling that he was 
involved in missions in Vietnam and in particular that he 
stopped in Vietnam on a return flight to Okinawa.  
Additionally, the veteran testified at his personal hearing 
he had landed in Vietnam about 10 to 12 times while he was 
stationed in Japan.    

Significantly, this evidence is new, in that it was not 
previously considered by the RO, and it is material since it 
relates to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.  Therefore, the veteran's claim for service 
connection for diabetes mellitus, Type 2 is reopened.  

Having reopened the claim, the Board will now address the 
merits.  Service connection may be granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2  
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

A review of the veteran's service medical records reveals 
that there is no evidence of diabetes mellitus during his 
period of active service.

The veteran's DD Form 214 shows that his military 
occupational specialty was an aircraft maintenance 
technician.  He received the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  His service personnel 
records also show that he had been stationed with the 4528th 
Field Maintenance Squadron, at U-Tapeo Air Force, Thailand 
from June 1967 to June 1968; and with the 824th Combat Support 
Group (PACAF), at Kadina Air Force Base in Okinawa, Japan 
during 1971.  Additionally, the veteran also stated, and 
personnel records show, that he was stationed with the 376th 
Organizational Maintenance Squadron at Kadina Air Force Base 
in Okinawa, Japan from 1971 to 1973.

A Statement to Support Combat Zone Exclusions dated in 
January 1972 certifies that the veteran served in the Vietnam 
Combat Zone, or was hospitalized as a result of wounds, 
disease, or injury incurred while so serving, during all or 
party of December 1971.  

Additionally, in his statements in support of his claim, the 
veteran reported that during his assignment in Thailand from 
1967 to 1968, he landed at Saigon Air Force Base in Vietnam 
on a flight to Okinawa to drop off and pick up troops.  
During this time he had to deplane for a while before 
departing Vietnam.  He further claimed that during his 
assignment in Okinawa from 1971 to 1973, he flew missions, 
which required him to land and deplane for a few hours at a 
time in Vietnam.  

VA outpatient and private treatment records show that the 
veteran has been diagnosed with diabetes mellitus, Type 2.  
The first record of such diagnosis is from a May 1997 private 
treatment record from Dr. C.  At that time and subsequent 
thereto, he has been taking oral medications to control his 
diabetes.

During the veteran's February 2008 hearing, he indicated that 
during his period of active service he had been stationed in 
Thailand and Japan where he worked as a aircraft mechanic.  
Consistent with his accounts included in his statement in 
support of claims, the veteran testified that he landed in 
Vietnam and flew over Vietnam on several different occasions 
while he was stationed overseas.  The veteran also described 
that he had been diagnosed with diabetes mellitus for several 
years, and that he has been taking medication.

As is noted above, presumptive service connection is 
warranted for diabetes mellitus for veterans who served in 
the Republic of Vietnam during the period outlined in the 
statute.  The veteran served during the designated dates, and 
as previously set out, the Board considers the veteran's 
description of his duties credible, including that he was 
present in Vietnam.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain additional evidence 
as to the whether the veteran had service in the Republic of 
Vietnam, the Board finds probative the fact that the veteran 
had qualified for the Vietnam Service and Republic of Vietnam 
Campaign Medals; that his service personnel records show that 
his duty assignments were consistent with his occupational 
specialty as a aircraft maintenance technician; and that he 
had been sent on missions to Southeast Asia, which he 
testified was in Vietnam.  Under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

All that is required in addition to the presumed exposure is 
evidence demonstrating the veteran was diagnosed with 
diabetes mellitus, Type 2 subsequent to his service, which 
would be rated as 10 percent disabling.  The veteran's VA 
outpatient treatment records indicated his diabetes mellitus 
requires the use of medications for control of his diabetes.  
The veteran's symptoms meet and may possibly exceed the 
criteria for a 10 percent disability rating for diabetes 
mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  
Therefore, service connection for diabetes mellitus, Type 2, 
based on presumed exposure to herbicides in service, is 
warranted.  38 C.F.R.  §§ 3.307, 3.309 (2007).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  

Service connection for diabetes mellitus, Type 2 is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


